Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith. See the attached Applicant Initiated Interview Summary.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Mika Hori) on 05/11/2022.
The application has been amended as follows: 
Claims 1 and 11-14 have been amended as follows:
1. (Currently Amended):	A semiconductor device, comprising:
	a first semiconductor region of a first conductivity type, provided in a semiconductor substrate;
	a second semiconductor region of a second conductivity type, provided in the semiconductor substrate closer to a front surface of the semiconductor substrate than is the first semiconductor region, the second semiconductor region having a front side at the front surface of the semiconductor substrate and a rear side facing the first semiconductor region;
	a third semiconductor region of the first conductivity type, provided in the semiconductor substrate at the rear side of the second semiconductor region, the third semiconductor region having an impurity concentration higher than an impurity concentration of the first semiconductor region;
	a fourth semiconductor region of the first conductivity type, selectively provided in the second semiconductor region;
	a fifth semiconductor region of the second conductivity type, provided in the semiconductor substrate closer to a rear surface of the semiconductor substrate than is the first semiconductor region, the fifth semiconductor region being in contact with the first semiconductor region;
	a plurality of trenches penetrating the fourth semiconductor region and the second semiconductor region, and reaching the first semiconductor region, the plurality of trenches being disposed at predetermined intervals in a range of 0.7μm to 2μm, the plurality of trenches including a plurality of gate trenches and a plurality of dummy trenches;
	a plurality of first electrodes provided in the plurality of trenches via insulating films, the plurality of first electrodes including 
a plurality of dummy gate electrodes, each of which is provided in a corresponding one of the dummy trenches, and
a plurality of gate electrodes each having a gate potential, each of the gate electrodes being provided in a corresponding one of the gate trenches, a total number of the gate electrodes being in a range of 60% to 84% of a total number of the first electrodes; 
	a second electrode electrically connected to the second semiconductor region, the fourth semiconductor region and the dummy gate electrodes; [[and]]
	a third electrode electrically connected to the fifth semiconductor region; and
an additional semiconductor region of the second conductivity type, wherein
	the range of the total number of the gate electrodes with respect to the total number of the first electrodes is set greater with increase in a total thickness of continuously stacked first conductivity regions below the second semiconductor region in the semiconductor substrate including the first and third semiconductor regions,  
	the plurality of gate trenches and the plurality of dummy trenches each extend in a first direction so at to be parallel to one another, and 
each of the plurality of dummy trenches does not face any one of the plurality of gate trenches in the first direction in a plan view of the semiconductor device,
the plurality of gate trenches includes a plurality of pairs of adjacent gate trenches, and the adjacent gate trenches included in each pair are connected to each other at ends thereof so as to form a loop-shape structure, 
	all the plurality of dummy trenches are formed outside the loop structure of any of the pairs of adjacent gate trenches included in the plurality of gate trenches,
the semiconductor device includes an active region and an edge termination region surrounding a periphery of the active region, 
the additional semiconductor region is provided at a border between the active region and the edge termination region, and
connected ends of the adjacent gate trenches included in each pair that forms the loop-shape structure are located in an area where the additional semiconductor region is provided.
11. (Canceled)
12. (Canceled)
13. (Currently Amended):	The semiconductor device according to claim [[12]]1, wherein an impurity concentration of the second semiconductor region is lower than an impurity concentration of the additional region.
14. (Currently Amended):	The semiconductor device according to claim [[12]]1, wherein a bottom of the additional region is farther from the front surface of the semiconductor substrate than are bottoms of the adjacent gate trenches in a depth direction orthogonal to the front surface of the semiconductor substrate.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 12/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 3-4 and 6 , directed to semiconductor device no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7, 9-10, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “the semiconductor device includes an active region and an edge termination region surrounding a periphery of the active region, 
the additional semiconductor region is provided at a border between the active region and the edge termination region, and
connected ends of the adjacent gate trenches included in each pair that forms the loop-shape structure are located in an area where the additional semiconductor region is provided” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-7, 9-10, and 13-14 are allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896